DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 19 July 2021 containing amendments to the claims and remarks.
Claims 12, 13, and 15-22 are pending.
The previous rejection of claims 12, 13, and 15-22 under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendments to the claims.
Claims 12, 13, and 15-22 are allowed.

Allowable Subject Matter
Claims 12, 13, and 15-22 are allowed in view of Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/Randy Boyer/
Primary Examiner, Art Unit 1771